IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA

WESTERN DIVISION
5:18-CV-36-BO
JUSTIN JAMEL WHITE, )
)
Plaintiff, )
)
v. ) ORDER
)
NORTH CAROLINA DEPARTMENT OF )
PUBLIC SAFETY, )
)
Defendant. )

This case comes before the court on the motion (D.E. 18) by plaintiff Justin Jamel White
(“plaintiff”) to compel nonparty Goldsboro Police Department to respond to a subpoena duces
tecum (D.E. 18-1) issued by plaintiff pursuant to Rule 45 of the Federal Rules of Civil Procedure
on 11 December 2018. The Goldsboro Police Department has not filed any opposition to the
motion1 and does not apparently object to producing the documents sought, but requires a court
order in order to be able to produce them pursuant to provisions of North Carolina state laW.
Pl.’s Mem. (D.E. 19) 6-7; see N.C. Gen. Stat. § 160A-168(c)(4). The court finds the production
sought to be lawful. See Fed. R. Civ. P. 26(b)(1), 45(d)(2).

IT IS THEREFORE ORDERED as follows:

1. Plaintiff’s motion is ALLOWED.

2. The Goldsboro Police Department shall produce the documents subject to the
subpoena on the terms provided therein, With the exception that the date for production shall be
changed to a date no earlier than 25 February 2019, unless the Goldsboro Police Department

agrees to an earlier date.

 

1 Defendant North Carolina Department of Public Safety also has not filed any response to the motion.

so oRDERED, this Ll_ day of February 2019.

 

J\dmes E. G\ates/ ‘
United States Magistrate Judge

